                                                          USDC
      Case 1:18-cv-01420-GHW Document 215 Filed 03/01/20 Page   SDNY
                                                              1 of 1
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC #:
 UNITED STATES DISTRICT COURT                             DATE FILED: 03/1/2020
 SOUTHERN DISTRICT OF NEW YORK


 JORGE RIVERA,
 on behalf of himself, FLSA Collective Plaintiffs
 and the Class,

           Plaintiff,                                        Case No.: 1:18-cv-1420


           v.                                              MEMORANDUM ENDORSED
 THE ANTHEM COMPANIES, INC.
    f/k/a THE WELLPOINT COMPANIES, INC.,
 and HEALTHPLUS HP, LLC
    d/b/a EMPIRE BLUECROSS and
    BLUESHIELD HEALTH PLUS
    f/k/a AMERIGROUP NEW YORK, LLC,

           Defendants.


                PLAINTIFFS’ NOTICE OF WITHDRAWAL OF OPT IN PLAINTIFF

           PLEASE TAKE NOTICE that Rosa Aybar, through her attorneys and upon her annexed

 declaration (Exhibit A), hereby withdraws her opt in consent form filed for the above-captioned

 action.



 Dated: February 28, 2020
        New York, New York

                                                     By:     /s/ C.K. Lee
                                                             C.K. Lee, Esq.
                                                             Lee Litigation Group, PLLC
                                                             148 West 24th Street 8th Floor
                                                             New York, NY 10011
                                                             Tel: (212) 465-1188
                                                             Fax: (212) 465-1181
                                                             Attorneys for Plaintiff, the FLSA
                                                             Collective Plaintiffs and the Class

Application granted. The Clerk of Court is directed to remove Rosa Aybar from the list of plaintiffs in this
case.
SO ORDERED.
                                                              _____________________________________
Dated: March 1, 2020                                                 GREGORY H. WOODS
New York, New York                                                  United States District Judge
